Case 6:19-cv-00047-JDK-KNM Document 82 Filed 09/09/21 Page 1 of 2 PageID #: 1001




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                            §
RUSSELL ADAMS, #850487,                     §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Case No. 6:19-cv-47-JDK-KNM
                                            §
LORIE DAVIS, et al.,                        §
                                            §
       Defendants.                          §
                                            §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Russell Adams, a Texas Department of Criminal Justice inmate

  proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

  case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

  of fact, conclusions of law, and recommendations for disposition.

        Before the Court is Defendant Paul W. Shrode’s motion for summary judgment

  (Docket No. 60). On July 12, 2021, Judge Mitchell issued a Report recommending

  that the Court grant Defendant Shrode’s motion and dismiss Plaintiff’s civil rights

  claims against Defendant Shrode with prejudice. Docket No. 80. A copy of this

  Report was sent to Plaintiff.

        This Court reviews the findings and conclusions of the Magistrate Judge de

  novo only if a party objects within fourteen days of service of the Report and

  Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

  examines the entire record and makes an independent assessment under the law.



                                            1
Case 6:19-cv-00047-JDK-KNM Document 82 Filed 09/09/21 Page 2 of 2 PageID #: 1002




  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

  superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

  file objections from ten to fourteen days).

        Here, Plaintiff did not object in the prescribed period. The Court therefore

  reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

  reviews the legal conclusions to determine whether they are contrary to law. See

  United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

  918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

  standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and the record in this case,

  the Court finds no clear error or abuse of discretion and no conclusions contrary to

  law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

  United States Magistrate Judge (Docket No. 80) as the findings of this Court. It is

  therefore ORDERED that Defendant Paul W. Shrode’s motion for summary

  judgment (Docket No. 60) is GRANTED. The Court hereby DISMISSES Plaintiff’s

  claims against Defendant Shrode with prejudice.

             So ORDERED and SIGNED this 9th day of September, 2021.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
